DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
1.	This application has been examined.  Claims 1-20 are pending.
Claim Rejections - 35 USC § 103
2.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

3.	Claims 1-7, are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Shultz et al. (US 2003/0061211 A1) in view of Wako (6983203).
	As per claim 1, Shultz et al. disclose a method comprising: displaying a point of interest as part of an Internet enabled geographical map rendered on a graphical display device (see at least the abstract, disclose the GIS based search engine can be combined with advertising information to geographically target advertising over the Internet.  Geographically defined search results may include the name, phone number, and/or address of an entity as well as additional 
	As per claim 2, Shultz et al. disclose searching for a point of interest or a category of points of interest before the displaying of the point of interest and the concurrently displaying of the advertisement (see at least [0012-0014], [0017-0021], and [0045-0049]).

	As per claim 4, Shultz et al. disclose the displayed advertisement comprises a hyperlink to a website associated with the displayed advertisement (see at least [0055-0057]).
	As per claim 5, Shultz et al. disclose the hyperlink associated with the displayed advertisement provides for service category (see at least [0018-0021]).  Shultz et al. do not explicitly disclose booking a reservation.  However, it would have been obvious to one of ordinary skill in the art, the service category obviously can include booking a reservation, this is just a design choice of the service category list.  It would have been  obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the teach of Shultz et al. by combining the hyperlink associated with the displayed advertisement provides for booking a reservation assist the user select a desire service category of the POI.
	As per claim 6, Shultz et al. disclose update the POI advertising information (see at least [0057]), and update geographical map data (see at least [0063]).  Shultz et al. do not explicitly disclose the map layer.  However, Wako disclose 


	As per claim 7, Wako discloses the point of interest is represented on the graphical display device by a selectable icon indicating availability of supplemental information about the associated point of interest (see at least column 3, lines 5-56).
4.	Claims 8-15, are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sheha et al. (7082365) in view of Wako (6983203).
	As per claim 8, Sheha et al. disclose a method comprising: displaying two of more points of interest on an Internet enabled geographical map rendered on a graphical display device (see at least column 1, lines 6-12, and lines 25-34; columns 3-4, lines 28-64; column 5, lines 5-12; columns 9-10, lines 49-44; column 11, lines 13-52; and columns 13-14, lines 59-9, all para. disclose display two or more points of interest search in GUI), and concurrently displaying, in association 
	As per claim 9, Sheha et al. disclose the one or more elements of qualitative information respectively associated with the displayed two or more points of interest are displayed on the geographical map (see at least columns 12-13, lines 50-15; columns 14-15, lines 25-21; and columns 15-16, lines 60-58, all para. disclose displaying the POI’s name with the rating review).  Wako also disclose the one or more elements of qualitative information respectively associated with the displayed two or more points of interest are displayed on the geographical map (see at least column 3, lines 5-56).
	As per claim 10, Sheha et al. disclose the one or more elements of qualitative information respectively associated with a displayed point of interest are displayed in an information box associated with the point of interest (see at least columns 4-5, lines 14-12; columns 12-13, lines 50-15; columns 14-15, lines 25-21; and columns 15-16, lines 60-58).
	As per claim 11, Sheha et al. disclose displaying, in association with the geographical map, category selections of points of interest, wherein each of the category selections comprises one or more of the points of interest (see at least columns 10-11, lines 45-52; and columns 17-18, lines 28-67).

	As per claim 13, Sheha et al. disclose selecting a point of interest before the concurrently displaying of the one or more elements of qualitative information (see at least columns 4-5, lines 14-12; columns 10-11, lines 45-52; and columns 17-18, lines 28-67).
	As per claims 14-15, Sheha et al. disclose the one or more elements of qualitative information comprises as least one of: a rating associated with the point of interest, a cost associated with the point of interest, a description associated with the point of interest, amenities associated with the point of interest, and hours of operation associated with the point of interest; the one or more elements of qualitative information is other than: name, address, Internet address, and phone number (see at least columns 10-11, lines 45-52; columns 14-15, lines 25-21; and columns 15-16, lines 60-58).
5.	Claims 16-20, are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Shultz et al. (US 2003/0061211 A1), in view of Sheha et al. (7082365), and Wako (6983203).
As per claim 16, Shultz et al. disclose a method comprising: displaying a point of interest as part of an Internet enabled geographical map rendered on a graphical display device (see at least the abstract, disclose the GIS based search engine can be combined with advertising information to geographically target advertising over the Internet.  Geographically defined search results may include the name, phone number, and/or address of an entity as well as additional information about the entity, including one or more entity locations on a user displayed map; and [0018-0019] disclose identifying entity criterion chosen from the group comprising name, brand name, product type, product category, business name, etc.).  It would have been obvious to one of ordinary skill in the art, the displaying of one or more entity on a user displayed map implies displaying a point of interest on a graphical display device, and the different entity criterion can be represents point of interest.  Shultz et al. also disclose concurrently displaying, in association with the displayed point of interest, an advertisement rendered on the graphical display device (see at least the abstract, disclose the GIS based search engine can be combined with advertising information to geographically target advertising over the Internet.  Geographically defined search results may include the name, phone number, and/or address of an entity as well as additional information about the entity, including one or more entity locations on a user displayed map; and [0013-0014]).  It would have been obvious to one of ordinary 


	As per claim 18, Sheha et al. disclose selecting a point of interest before the concurrently displaying of the advertisement and the one or more elements of qualitative information (see at least columns 4-5, lines 14-12; columns 10-11, lines 45-52; and columns 17-18, lines 28-67).
	As per claims 19-20, Sheha et al. the one or more elements of qualitative information comprises as least one of: a rating associated with the point of interest, a cost associated with the point of interest, a description associated with the point of interest, amenities associated with the point of interest, and hours of operation associated with the point of interest; the one or more elements of qualitative information is other than: name, address, Internet address, and phone number (see at least columns 10-11, lines 45-52; columns 14-15, lines 25-21; and columns 15-16, lines 60-58).
					Conclusion
6.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:

	. Phelan (6240360)
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DALENA TRAN whose telephone number is (571)272-6968.  The examiner can normally be reached on M-F 7AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KHOI TRAN can be reached on 571-272-6919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/DALENA TRAN/Primary Examiner, Art Unit 3664